Citation Nr: 1438300	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-38 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 20 percent for a right knee disability.


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Veteran requested a hearing before the Board in September 2010.  A hearing before the Board was scheduled for June 22, 2011.  The Veteran's request for a hearing before the Board was withdrawn by virtue of his failure to appear for his scheduled hearing.  See 38 C.F.R. § 20.702(d).

The Board remanded the claim in August 2012 for additional development.  

A review of the Virtual VA paperless claims and VBMS file did not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A September 2012 report of general contact shows that the Veteran reported his current address was in Uncasville, Connecticut.  The Board notes that the August 2012 Board decision, an August 2012 letter from the Appeals Management Center (AMC), the January 2013 supplemental statement of the case, and the February 2013 notice of Board certification were all returned as undeliverable.  The Board further notes that these documents were sent to the Veteran's old address in Norwich, Connecticut.  On these facts, the Board assumes that the Veteran has not received these documents.  As such, in order to ensure due process with respect to the appeal, a remand is necessary to resend a copy of all pertinent correspondences to the Veteran's correct address.  
Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should verify the correct address for the Veteran.  Once the address has been verified, the RO/AMC should send the August 2012 Board decision, August 2012 letter from the AMC, January 2013 supplemental statement of the case, and the February 2013 notice of Board certification to the Veteran at the correct address.  The Veteran should be afforded a reasonable period of time to respond.  

2. Then, after taking any additional development deemed appropriate, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



